El Juez Asociado Se. MacLeaky,
después de exponer los hechos anteriores emitió la siguiente opinión del Tribunal :
Considerando: que la Sala sentenciadora apreciando en conjunto y combinando entre sí los méritos de las pruebas documental, testifical y de confesión aportadas por las par-tes al juicio, ha estimado simulado y en fraude de la Socie-dad Mercantil “Viuda de Martinez y Compañía” el contrato de .compra-venta de bienes inmuebles celebrado en Ciales en 17 de Marzo de 1901, ante el Notario Don Santiago R. Palmer y ratificado posteriormente en esta Capital, el 3 de Abril siguiente, entre Don Juan Molina Morales y su padre Don Julián Molina Olivero, y en su consecuencia, declaró nula la escritura pública en que se consigna dicho contrato, y que sirve de fundamento á la presente tercería, desesti-mando ésta y mandando cancelar la inscripción de esa es-critura en el Registro de la Propiedad.
Considerando: qué para que la referida Sala hubiera in-currido en los errores de hecho que se le atribuyen al apre-ciar las pruebas de que se deja hecho mérito, sería necesario demostrar por documentos ó autos auténticos, demostrativos de la equivocación evidente del juzgador, que la deuda cuyo cobro persigue, la Sociedad “Viuda de Martinez y Compañía”, fué contraida con posterioridad á la escritura de venta otorgada por Don Julián Molina Olivero á favor de Don Juan Molina Morales; que el precio de la venta fué entregado realmente por el comprador al vendedor; que éste retuvo en su poder bienes bastantes para realizar el sol-vento de dicha deuda, y que el Molina Morales no tuvo co-nocimiento de ella; extremos que nose han justificado en *420autos por los medios auténticos que exige el número 7 del artículo 1690 de la Ley de Enjuiciamiento Civil, cuando el recurso de casación se funda en error de hecho en la apre-ciación de las pruebas, pues, por el contrario, del juicio re-sulta que el crédito de “Viuda de Martínez y Compañía’’ fué anterior, en casi- todas las partidas que lo constituyen, á la mencionada escritura de venta; que el recibo del precio de ésta fué confesado por el vendedor, sin que el Notario diera fé de la entrega del dinero, y que dicho vendedor no retuvo bienes en su poder para solventar la deuda contraida á favor de “Viuda de Martínez y'Conrpañía”, de cuya deuda tenía conocimiento el tercerista por haber firmado á nom-bre de su padre las órdenes que como comprobantes de ella han venido al juicio^ y que han sido reconocidas en forma debida; por todo lo cual son inadmisibles los errores de hecho -alegados por el recurrente.
Considerando: que tampoco en la apreciación de las prue-bas se han cometido errores de derecho.con infracción de los artículos 1218 y 1232 del Código Civil antiguo y de la Jurisprudencia- que se invoca del Tribunal Supremo de Es-paña, pues el Tribunal de Arecibo ha dado á los documen-tos traídos al pleito el alcance y significación que la Ley les señala, como también á la prueba de confesión 1a- eficacia que merece, aquilatando además la fuerza probatoria de las declaraciones de los testigos, conforme á las reglas de-la sana crítica, según preceptúa el artículo 658 de la Ley de Enjui-ciamiento Civil; y si ha negado A^alor legal á la escritura que sirve de título á la tercería, ha sido por exigirlo así los diversos elementos probatorios, que convencen de la simula-ción del contrato que esa escritura entraña.
Considerando: que las infracciones de ley que se suponen cometidas como consecuencia de los errores de hecho y de derecho que se atribuyen al Tribunal sentenciador, en la apreciación de las pruebas, son de desestimarse por falta del supuesto que les sirve de fundamento; y que por lo que atañe á la doctrina jurídica, que también se dice infringida, *422relativa á que las acciones ó excepciones que se funden en la nulidad de un acto ó de una obligación ó de un docu-mento público, no pueden ejercitarse debidamente sin que previamente se demande y obtenga la declaración de dicha nulidad, tal doctrina ha tenido aplicación en el caso de autos, pues la Sociedad “Viuda de Martínez y Compañía, al solicitar que se declarara sin lugar la tercería, interesó ade-más que se declarara nula la venta de los bienes, que se ale-gaba como fundamento de la misma.
Considerando: que la sentencia recurrida guarda con-gruencia con las pretensiones deducidas por el demandado, pues al declarar nula la escritura de compra-venta, no por defecto de formalidades externas, sino por vicio que invalida el contrato en ella consignado, claro es que implícitamente fué declarado nulo el contrato, según había solicitado la So-ciedad “Viuda de Martínez y Compañía”, y que tampoco dicha sentencia contiene disposiciones contradictorias, como lo revela la simple lectura de su parte dispositiva.
Considerando: en mérito de todo lo expuesto, que el recurso es improcedente por todos y cada uno de los motivos que le sirven de base.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación interpuesto por Don Juan Molina Morales, al que condenamos en las costas. Y con de-volución de los autos comuniqúese esta resolución al Tribunal de Distrito de Arecibo, á los fines procedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Figueras, y Sulzbacher.